NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: on line 5 the limitation “an door lock” should be --a door lock--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 includes the limitation “the server … can monitor a status of payment …” which makes the claim indefinite, since it is unclear if Applicant intended to state that the server does or is only capable of monitoring a payment status. 
Claim 1, line 10 includes the limitation “the server can control the starting state…” which makes the claim indefinite, given that the server could control a starting state yet in limitations before this limitation, the server appears to be controlling the starting state (i.e. “a control command for controlling the starting state of the vehicle provided from the server…”).
Claims 3-4 also use similar language as claim 1, limitations with the verb “can”.  The same issues apply for claims 3-4.
Independent claims 7 and 12 include similar limitations as in claim 1, so the same reasoning applies.
All other dependent claims not explicitly discussed, inherit these same issues, given their respective dependencies.
Claim 13 includes limitations which make this claim indefinite, due to these limitations (emphasis added) within the claim, which appear to conflict with each other:

Claim 13. A vehicle starting method, wherein the method comprises: 
a means for managing a starting state of a vehicle and controlling the starting state of the vehicle based on a control command for controlling the starting state of the vehicle; 
a means, which is accessibly connected to a financial system, for monitoring a status of payment of a predetermined charge for the vehicle via the financial system; and 
a means for providing a vehicle-mounted device with the control command for controlling the starting state of the vehicle via at least one of a communication means, a mobile terminal, and an IC card when the payment of the predetermined charge for the vehicle is detected, and
the method can control the starting state of the vehicle.
These limitations emphasized above, appear to claim control of a vehicle starting state using duplicate functions. It is unclear if claim 13 is intended to control a starting state or can control the starting state.
Claim limitation 13 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim is drawn to a method, the claim limitations include means plus function language, which appear to claim some structure and other acts/functions and are unclear as to can control the starting state of the vehicle” which makes the claim indefinite (as explained above) because it cannot be determined if the method of claim 13 does controlling or is only capable of controlling.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For any prior art rejection of claim 13, the interpretation is based on broadest reasonable interpretation indicated below for claim 1 for instance, so any reasoning applied to claim 1 carries on for claim 13 given similarity of claim scope.
Claims 14-15 inherit the similar indefinite issues as described above for claim 13, given their dependency.
Correction and explanation for these claims is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14's computer program (i.e. vehicle starting program) is interpreted to be a computer program.  Claim 14 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.  A claim directed to a computer program itself is non-statutory because it is not:  
A process, or
          	A machine, or
         	A manufacture, or
          	A composition of matter.
MPEP 2106.03 (1) identifies examples of claims that are not directed to any of the statutory categories and the first example is a program per se.  Even though there is dependence of claim 13, it does not impart any structure to the claim.  Correction and clarification is required.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 
A process, or
A machine, or
A manufacture, or
A composition of matter.
However, no clear/explicit support is found in the original disclosure, explicitly stating that the claimed computer readable medium would be non-transitory itself.  Applicant is requested to indicate where in the specification the medium storing the vehicle starting program executing the method as in claim 13, could be described as a non-transitory type medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JEFFERIES et al. (US 9373201 B2).
Re claim 1. JEFFERIES discloses (abstract) a vehicle starting control system (FIG.1-9 – using remote server(s) 970 for instance) comprising: 
a server (i.e. remote server(s) in FIG.9) for managing a starting state of a vehicle (c.16, ll.23-32, 55-67l c.17, ll.21-41 – FIG.9 – steps 1003-1011 shows a remote server controlling the ability vehicle to be accessed and enabled starter 2013); and 
a vehicle-mounted device (i.e. control module 101 as in FIG.11) for controlling the starting state (i.e. c.17, ll.21-41 – by way of starter enabled) of the vehicle based on a control command (i.e. FIG.9 – any data communicated during steps 1002-1011, such as access code or starter enable command) for controlling the starting state of the vehicle provided from the server (i.e. remote server is disclosed as controlling if and when a vehicle is access and enabled for starting), wherein 
the server is accessibly connected to a financial system (i.e. c.16, ll.23-28 – payment is verified by server(s) by way of third party or rental server) and can monitor a status of payment (i.e. reservation/payment success) of a predetermined charge (i.e. reservation may require predetermined charge is common for rental vehicles at time of reservation) for the vehicle via the financial system (i.e. FIG.7 shows financial information for reserved vehicle), and 
when the payment of the predetermined charge for the vehicle is detected (i.e. remote server(s) consult third party for payment success confirmation), the server can (i.e. remote server(s) clearly control by way of other devices/modules and other financial data gathered from 
Re claim 2. JEFFERIES discloses the vehicle starting control system according to claim 1, wherein the server is connected to the financial system via a predetermined interface (i.e. implicitly remote server(s) connected in communication with third party or rental servers, must include at least one type of predetermined/specific interface (i.e. specific network, connector, VPN, etc.) for connecting with a network either wired or wireless) included in the financial system.
Re claim 3. JEFFERIES discloses (FIG.9) the vehicle starting control system according to claim 1, wherein the server can communicate the control command for controlling the starting state of the vehicle with at least one of 
(1) the vehicle-mounted device (control module 101), 
(2) the mobile terminal (mobile device 162), and 
(3) the IC card (i.e. c.21, ll.1-2 - at least both control module and mobile device implicitly include at least one IC card (integrated circuitry for proper operation) which can be used for data processing).  
Re claim 4. JEFFERIES discloses (FIG.9 – any of the devices in system can communicate access code within system received from a server to control vehicle functions) the vehicle starting control system according to claim 1, wherein the mobile terminal and/or the IC 
Re claim 5. JEFFERIES discloses (c.13, ll.60 thru c.14, ll.10) the vehicle starting control system according to claim 1, wherein the control command for controlling the starting state of the vehicle provided from the server includes authentication information (i.e. VIN data) used for the vehicle-mounted device.  
Re claim 6. JEFFERIES discloses (c.5, ll.23-41) the vehicle starting control system according to claim 1, wherein the starting state to be controlled of the vehicle includes at least one of a door lock state of the vehicle, an engine starting state of the vehicle, a state of an immobilizer of the vehicle, and a state of a push button for starting the vehicle. 
Re claim 7. JEFFERIES discloses (as for claim 1) a vehicle-mounted device (i.e. control module 101) for controlling a starting state of a vehicle based on a control command for controlling the starting state of the vehicle provided from a server for managing the starting state of the vehicle, wherein 
the server is accessibly connected to a financial system and can monitor a status of payment of a predetermined charge for the vehicle via the financial system, and 
when the payment of the predetermined charge for the vehicle is detected, the server can control the starting state of the vehicle by providing the vehicle-mounted device with the control command for controlling the starting state of the vehicle via at least one of a communication means, a mobile terminal, and an IC card.  
Re claim 10. JEFFERIES discloses a vehicle (FIG.1-3) including the vehicle-mounted device according to claim 7.  
Re claim 11. JEFFERIES discloses a vehicle starting control system (FIG.1-3) including the vehicle-mounted device according to claim 7.  
Re claim 12. JEFFERIES discloses (as for claim 1) a server (i.e. remote server 970) that provides a vehicle-mounted device for controlling a starting state of a vehicle with a control 
the server is accessibly connected to a financial system and can monitor a status of payment of a predetermined charge for the vehicle via the financial system, and 
6Docket No.: 6147-J032-HUBwhen the payment of the predetermined charge for the vehicle is detected, the server can control the starting state of the vehicle by providing the vehicle-mounted device with the control command for controlling the starting state of the vehicle via at least one of a communication means, a mobile terminal, and an IC card.
Re claim 13. JEFFERIES discloses (as for claim 1 – as best understood) a vehicle starting method, wherein the method comprises: 
a means for managing a starting state of a vehicle and controlling the starting state of the vehicle based on a control command for controlling the starting state of the vehicle; 
a means, which is accessibly connected to a financial system, for monitoring a status of payment of a predetermined charge for the vehicle via the financial system; and 
a means for providing a vehicle-mounted device with the control command for controlling the starting state of the vehicle via at least one of a communication means, a mobile terminal, and an IC card when the payment of the predetermined charge for the vehicle is detected, and the method can control the starting state of the vehicle.  
Re claim 14. JEFFERIES discloses a vehicle starting program (i.e. server, mobile device and control module must include software applications to process functions of FIG.9 – c.7, ll.33-55) capable of executing the vehicle starting method according to claim 13.  
Re claim 15. JEFFERIES discloses a storage medium (i.e. FIG.9 – storage mediums/devices are clearly shown for various devices – which are required to store and process data such as the mobile app) storing the vehicle starting program according to claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEFFERIES et al. (US 9373201 B2) in view of VOGT, IV et al. (US 20180048309 A1).
Re claim 8. However, JEFFERIES fails to explicitly disclose:
the vehicle-mounted device according to claim 7, wherein the control command for controlling the starting state of the vehicle includes a relay control command,
the vehicle-mounted device includes a vehicle information-associated control means for controlling an engine starting external relay based on the relay control command, and 
the vehicle information-associated control means determines whether or not to adopt the relay control command according to a situation of the vehicle.
	JEFFERIES does disclose (c.12, ll.2-5, 52-60; c.13, ll.22-35; c.19, ll.15-21) the use of control commands for various starting state and vehicle information (i.e. vehicle conditions) associated control means (i.e. vehicle engine conditions or other vehicle conditions may be monitored – FIG.5C) associated with engine control functions such as used to operate/monitor engine functions.
	VOGT teaches (abstract) in a similar field of invention (i.e. vehicle related) wherein [0097, 0100] a relay control monitors inputs of conditions to determine commands by vehicle user, which helps determine what control commands to process due to conditions of engine for instance.
One of ordinary skill in the art would interpret that control commands to operate vehicle for starting vehicle would depend on a relay control command(s) and determining conditions of vehicle/engine which may affect operation (i.e. starting of engine) of vehicle given that JEFFERIES discloses monitoring operation of vehicle engine for instance (i.e. detect ignition of engine).  A relay control command would include data to determine proper action depending on vehicle condition at any time of processing control command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adopting the teaching of VOGT in order to provide a means to properly operation vehicle functions depending on determined vehicle conditions at the time of control command.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEFFERIES et al. (US 9373201 B2) in view of SATO (US 4612729 A).
Re claim 9. However, JEFFERIES fails to explicitly disclose:
the vehicle-mounted device according to claim 7, wherein the vehicle-mounted device includes at least one internal relay connected to wiring existing in the vehicle between a door key switch existing in the vehicle and a door lock actuator existing in the vehicle, and 
the internal relay controls locking or unlocking of an door lock existing in the vehicle by controlling at least one external relay.  
	JEFFERIES clearly teaches that vehicle-mounted device (i.e. FIG.1 – control module) is connected thru different existing wiring (i.e. door lock/unlock harness) in the vehicle for controlling a door lock/unlock function.  One of ordinary skill in the art would understand that the vehicle-mounted device must include at least one internal relay connection (FIG.1 – by way of 109) for connecting with control communication circuits.
	Given that the claim requires existing wiring used for vehicle, one of ordinary skill in the art understands that JEFFERIES clearly suggests adapting such vehicle-mounted device to the existing wiring/circuits for door lock/unlock controls for any vehicle similar in function.
	SATO teaches (abstract) from a similar field of invention (FIG.1-2) a vehicle with internal relay controls for lock/unlock door functions (claims 8-9) wherein a vehicle door opening/closing includes lock/unlock switch means connected between a door switch and door opening relay (FIG.9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the teaching of SATO to adapt the vehicle-mounted device to connect to an existing vehicle wiring between door key switch existing in the vehicle and a door lock actuator existing in the vehicle and lock/unlock door by controlling another relay as suggested by SATO in order to properly control lock/unlock door functions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/25/2022